Citation Nr: 1760499	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  13-03 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to disability rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine prior to December 30, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1982 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA). In a November 2009 rating decision, the RO granted service connection, effective March 9, 2009, for degenerative disc disease of the lumbar spine, and assigned a 10 percent disability rating. In an October 2012 rating decision, the RO increased the rating for the lumbar spine disability from 10 percent to 20 percent, effective from March 9, 2009.

In December 2015, the Veteran testified before the undersigned Veterans' Law Judge at a videoconference hearing. A transcript of that hearing is of record.

In an April 2017 Decision, the Board denied the Veteran's increased rating claim. This matter is returned to the Board by an October 2017 Order of the United States Court of Appeals for Veterans' Claims (Court) which granted the parties' Joint Motion for Remand.


FINDING OF FACT

Prior to December 30, 2011, the Veteran's lumbar disc disease was manifested by pain and limitation of motion that was predominantly in excess of 30 degrees, without ankylosis of the entire thoracolumbar spine, or incapacitating episodes.



CONCLUSION OF LAW

Prior to December 30, 2011, the Veteran's lumbar disc disease did not meet the criteria for a rating higher than 20 percent. 38 U.S.C.§§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating - Thoracolumbar Spine

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.1 (2017). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2017). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2017). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14 (2017), do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion. 38 C.F.R. §§ 4.40, 4.45 (2017).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2017). However, the evaluation of painful motion as limited motion only applies when the limitation of motion is non-compensable under the applicable diagnostic code. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part: a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. Part 4, including 4.71a (2017).

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. Id. 

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a (2017), General Rating Formula, Note (1).

Under the Incapacitating Episodes Rating Formula, intervertebral disc syndrome (IVDS) is rated based on the total duration of incapacitating episodes during the preceding twelve months. The rating is 10 percent if the total duration was at least one week but less than 2 weeks, 20 percent if it was at least 2 weeks but less than 4 weeks, 40 percent if it was at least 4 weeks but less than 6 weeks, and 60 percent if it was at least 6 weeks. 38 C.F.R. § 4.71a , DC 5243. An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id.

In the present case, the Veteran is service-connected for a low back disability, diagnosed as degenerative disc disease of the lumbar spine. The Veteran appealed the initial and subsequent ratings that the RO assigned for this disability. The present appeal is for a disability evaluation higher than 20 percent prior to December 30, 2011.

The RO has evaluated the Veteran's lumbar spine degenerative disc disease under 38 C.F.R. § 4.71a , Diagnostic Code 5242, for degenerative arthritis of the spine. The rating schedule provides for evaluating spine disorders, including intervertebral disc disorders, under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Rating Formula), whichever method results in the higher evaluation when all disabilities are combined. 38 C.F.R. § 4.71a , Diagnostic Codes 5242, 5243.

The Board notes that the Veteran has also been rated on conditions associated with his back disability, including lumbar radiculopathy of his lower extremities (DC 8520), and lumbar radiculopathy of the left lower extremity of the internal saphenous nerve associated with degenerative disc disease (DC 8527). The symptoms rated under these disabilities are not to be considered in conjunction with the disability on appeal, DDD with IVDS (DC 5242, 5243) as to avoid pyramiding. 38 C.F.R. §§ 4.40, 4.45 (2017).

In March 2009, the Veteran submitted a claim for service connection for several disorders, including back problems and spastic paraparesis. Private medical records from 2008 forward reflect complaints of impaired and unsteady gait, and findings of spastic paraparesis. The RO granted service connection for degenerative disc disease of the lumbar spine, lumbar radiculopathy of the right lower extremity, and lumbar radiculopathy of the left lower extremity. The RO did not grant service connection for spastic paraparesis. 

Records of private treatment of the Veteran in 2008 reflect his reports of low back pain. A lumbar spine MRI performed in February 2008 showed osteophytes and disc space narrowing.

In an August 2009 decision, the United States Social Security Administration (SSA) found that the Veteran had been disabled since April 2009, due to a primary diagnosis of spastic paraparesis and a secondary diagnosis of obesity.

On VA examination in September 2009, the Veteran reported a long history of low back problems, and present symptoms of constant low back pain of varying intensity. He related that the pain sometimes affected his ability to walk, and that he used a cane to aid in walking. He reported that in the preceding twelve months he had not had any incapacitating episodes in which a physician prescribed bed rest. He indicated that he had retired from employment due to a recent diagnosis of multiple sclerosis. The examiner found that the Veteran's thoracolumbar spine had motion to 75 degrees of forward flexion, 15 degrees of extension, lateral flexion to 25 degrees to each side, and rotation to 55 degrees to each side. There was pain throughout each range of motion. Range of motion was not additionally limited following repetitive testing. There was no spasm on examination. The examiner did not evaluate the Veteran's gait because he was in a wheelchair.

In April 2010, the Veteran reported ongoing low back pain to his VA treatment providers. A lumbar spine MRI taken in June 2010 showed degenerative changes at the L1 through S1 levels. In August 2010, he complained that his back pain made him unable to straighten his back to replace light bulbs at home.

On VA examination in September 2010, the Veteran reported that every couple of months he had flare-ups of back pain that lasted two or three days. However, he denied any incapacitating episodes of back pain in which a physician prescribed bed rest in the preceding twelve months. The Veteran was examined while seated in his wheelchair. In that position, he had rotation of the thoracolumbar spine to 30 degrees to each side. That range of motion did not change with repetitive use. The examiner found that, because of lower extremity weakness related to his spasticity, it was not possible to safely examine forward flexion, extension, or lateral flexion. The back had no spasm on examination. 

VA treatment notes show that in November and December 2010, the Veteran continued to report persistent back pain. In March 2011, a lumbar spine MRI showed degenerative stenosis at the L1 through S1 levels. An MRI of the thoracic spine showed disc bulges. 

In June 2011, the Veteran was seen by his private physician. Dr. W's treatment note indicates that the Veteran "suffers from severe DDD/DJD with incomplete paralysis of both lower extremities. After conducting muscle tone testing, Hoffman test and others, it is my opinion that lumbar spine DDD is severe, with less than 30 degrees of forward flexion measured with goniometer. The June 2010 MRI revealed disk bulges at L1-L2, L3-L4, L4-L5, and L5-S1." See June 2011 Share Point Note.

On VA examination in July 2011, the Veteran reported ongoing low back pain, radiating into both legs. He related flare-ups of pain that occurred two to three times a week, precipitated by walking and standing for long periods of time, which lasted from a couple of hours to a couple of days. However, he reported that during the preceding twelve months, he had not had any incapacitating episodes requiring bed rest. The examiner found that his thoracolumbar spine had motion to 50 degrees of forward flexion, 0 degrees of extension, 10 degrees of lateral flexion to each side, and 30 degrees of rotation. Range of motion was not further limited by repetition. There were paraspinal spasms bilaterally. His gait was broad-based, shuffling, and very slow.

Prior to December 30, 2011, the forward flexion of the Veteran's thoracolumbar spine was consistently not limited to 30 degrees or less and his entire thoracolumbar spine did not result in ankylosis at any time. The Board acknowledges that the Veteran presented with one instance, a June 2011 private treatment note, with a limitation of his thoracolumbar spine to 30 degrees. This range of motion measurement would warrant a 40 percent disability rating under DC 5242, for his back disability. However, range of motion of the Veteran's thoracolumbar spine during the time on appeal exhibited flexion at 70 degrees in the September 2009 VA examination and 50 degrees in the July 2011 VA examination. 

For a medical opinion to be adequate, it must be based upon sufficient facts or data, the product of reliable principles and methods, and the result of principles and methods reliably applied to the facts. Nieves-Rodriguez v. Peake, 22 Vet. App 295, 302 (2008). The examiner must also explain the basis for an etiology opinion without resorting to speculation. See Stefl v. Nicholson, VetApp. 120, 125 (2007).

The Board has considered whether the isolated reading in June 2011 of range of motion being limited to 30 degrees supports the assignment of a 40 percent rating.  The Board, however, does not consider the evidence in isolation, but looks instead to all the evidence to determine the appropriate rating, to include whether a staged rating is warranted.  Here, when considering all of the relevant evidence of record, the Board finds that the weight of the evidence shows a disability picture in which flexion in excess of 30 degrees is predominantly shown.  In this respect, the range of motion as found on examination in July 2011 was significantly in excess of 30 degrees.  In addition, the July 2011 examination report included a more detailed physical examination.  For instance, the examiner discussed the functional effects of the disability.  In addition, the examiner noted that the range of motion findings on examination were not further limited by repetition.  That level of detail is not contained in the very cursory June 2011 private medical report.  As such, the Board affords it greater probative weight.  

The Board has considered the Veteran's complaints that he had pain on motion, disturbance in locomotion, and interference with sitting, standing, and weight bearing as per §§ 4.40 and 4.45; however, the evidence shows that the Veteran was not limited by repetitive testing during his VA examinations. Additionally, while the Veteran reported flare-ups, which were initiated by standing for long periods or by sitting, his flare-ups ranged from occurring a few times every couple of months to two to three times per week land would last from a couple of hours to a couple of days. Regarding functional loss, the Veteran was found to be limited in his ability to walk, drive, and stand for long periods of time. The Board notes that the September 2010 VA examiner reported that the Veteran uses a cane, walker, and wheelchair and attributed this to be primarily due to the Veteran's spasticity, which was found not to be service connected. The Veteran did not manifest with incapacitating episodes during the period on appeal and he was not prescribed bedrest by a physician. The Board finds that Veteran's DDD of the thoracolumbar spine does not warrant a disability rating of 40 percent when considering functional loss.



ORDER

Entitlement to a disability evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine prior to December 30, 2011 is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


